This was a bill for a distributive share of an intestate's estate. The defendant Yandel, and the wife of the other defendant, during her widowhood, were the administrators. Yandel, in his answer, stated a settlement made with the County Court. And the question was, whether, notwithstanding this *Page 262 
settlement, the administrator was still bound to account to the distributee.
A settlement of this sort made with commissioners appointed by the County Court, especially when ex parte, as this was, can not be prima facie good, unless the vouchers were all filed in the court office, and were accessible to all persons; nor unless the account of each article composing it is set forth with particularity. And even when it is prima facie evidence it continues so no longer after any irregularity appears in the taking of it; as when articles appear to have been allowed to the administrator which are manifestly wrong. Nor does it continue so, where, in the statement made of it by the defendant, he does not rely upon it as a bar, but speaks in his answer of producing his vouchers; or where it speaks of articles which are mentioned for the purpose of being examined. In the settlement annexed to this answer, an allowance is made to the administrator for his daily attendance on the business of the administration, and also an allowance of five per cent. on the whole sums credited. There are also several articles allowed which are the aggregate of sums paid without setting out the smaller sums which compose it. He also mentions that he will produce the vouchers.c., not resting upon the settlement. The administrators must be decreed to account. And the account must be taken by the master,c. And they were, by an interlocutory decree, ordered to account accordingly.